Filed 12/12/19 by Clerk of Supreme Court

                IN THE SUPREME COURT
                STATE OF NORTH DAKOTA

                                2019 ND 289

State of North Dakota, ex rel, City of Marion,           Plaintiff and Appellee
      v.
Larry Alber,                                         Defendant and Appellant

                                No. 20190170

Appeal from the District Court of LaMoure County, Southeast Judicial
District, the Honorable Mark T. Blumer, Judge.

AFFIRMED.

Opinion of the Court by Jensen, Justice.

Delvin J. Losing, City Attorney, Casselton, ND, for plaintiff and appellee.

Larry Alber, self-represented, Marion, ND, defendant and appellant.
                   State ex rel. City of Marion v. Alber
                               No. 20190170

Jensen, Justice.

[¶1] Larry Alber appeals from a district court order denying his motion for
injunctive relief against the City of Marion. Alber also appeals from an order
denying his motion for reconsideration. We affirm, concluding the court did not
abuse its discretion in denying Alber’s motions.

                                       I

[¶2] In 2003, the City sued Alber, alleging certain abandoned vehicles on
Alber’s property violated a City ordinance and were a public nuisance. The
district court entered a judgment against Alber finding the vehicles on Alber’s
property were a public nuisance. The judgment required Alber to remove or
lawfully maintain the vehicles.

[¶3] In 2013, the district court found Alber in contempt for violating the 2003
judgment’s requirement that he maintain the vehicles or remove them from
his property. The court ordered Alber to remove all nuisance vehicles from his
property. The court also ordered that any vehicles not removed by Alber could
be removed by the City. This Court affirmed the contempt order on appeal.
State ex rel. City of Marion v. Alber, 2013 ND 189, ¶ 21, 838 N.W.2d 458.

[¶4] In March 2014, Alber moved the district court to reconsider the order
under N.D.R.Civ.P. 60(b)(6). The motion was denied by the court in May 2014.
Alber did not appeal the order. Alber then filed a “Report of Compliance,”
claiming he had complied with the 2003 judgment, the 2013 contempt order,
and the May 2014 order denying Alber’s motion for reconsideration. Alber’s
report did not request any relief from the court. The City filed an objection to
the report, and no action was taken by the court.

[¶5] In December 2016, Alber moved for injunctive relief, requesting a
temporary restraining order prohibiting the City from entering his property to
remove nuisance vehicles. The district court denied Alber’s motion, concluding



                                       1
he made the same request in his March 2014 motion to reconsider the contempt
finding. Alber did not appeal the order denying injunctive relief.

[¶6] In January 2018, the district court issued an order amending the 2013
contempt order. The order clarified the property subject to the contempt order.
Alber appealed, and a majority of this Court affirmed the amended order. State
ex rel. City of Marion v. Alber, 2018 ND 267, ¶ 9, 920 N.W.2d 739.

[¶7] In January 2019, Alber moved for injunctive relief, requesting a
temporary restraining order prohibiting the City from entering his property to
remove vehicles. The district court denied the motion, concluding the issue
relating to Alber’s nuisance vehicles had already been litigated and decided.
Alber then moved for reconsideration, which the court denied.

                                       II

[¶8] Alber argues the district court erred in denying his motion for injunctive
relief and motion for reconsideration.

[¶9] Alber’s brief raises arguments relating to the 2003 judgment and the
subsequent orders relating to his contempt of the judgment. Those orders are
not subject to review in this appeal. This appeal only involves a review of the
district court’s denials of Alber’s January 2019 motion for injunctive relief and
his motion for reconsideration.

[¶10] Injunctive relief is governed by N.D.R.Civ.P. 65, N.D.C.C. § 32-06-02,
and N.D.C.C. ch. 32-05. “The granting of injunctive relief is equitable in nature
and rests in the sound discretion of the district court, and we will not reverse
a court’s ruling on injunctive relief unless that discretion has been abused.”
N.D. Private Investigative & Sec. Bd. v. TigerSwan, LLC, 2019 ND 219, ¶ 14,
932 N.W.2d 756. A court abuses its discretion when it misinterprets or
misapplies the law, it acts in an arbitrary, unreasonable, or unconscionable
manner, or its decision is not the product of a rational mental process leading
to a reasoned determination. Desert Partners IV, L.P. v. Benson, 2019 ND 19,
¶ 10, 921 N.W.2d 444.



                                       2
[¶11] Alber filed both a motion and a complaint seeking injunctive relief.
Alber’s motion requested a temporary restraining order, and his complaint
sought a preliminary injunction and a permanent injunction.

[¶12] “A temporary restraining order is short-lived injunctive relief that the
court may issue with less notice than required for a preliminary injunction.”
N.D.R.Civ.P. 65(a). “It prevents irreparable injury until the court decides
whether to issue a preliminary injunction.” Id. A district court may issue a
temporary restraining order if it finds appropriate injunction grounds, a clear
need for immediate relief, and the moving party gave reasonable notice or
made reasonable efforts to give notice to the opposing party. N.D.R.Civ.P.
65(a)(3). A court’s discretion to grant or deny a preliminary injunction is based
on the following factors: (1) substantial probability of succeeding on the merits;
(2) irreparable injury; (3) harm to other interested parties; and (4) effect on the
public interest. Black Gold OilField Servs., LLC v. City of Williston, 2016 ND
30, ¶ 12, 875 N.W.2d 515.

[¶13] Alber’s motion for reconsideration cited N.D.R.Civ.P. 60(b)(3), (5), and
(6), which authorize relief from an order for fraud or misrepresentation, the
order has been satisfied, or for any other reason that justifies relief. A district
court’s denial of a motion for reconsideration under N.D.R.Civ.P. 60(b) will not
be reversed on appeal absent an abuse of discretion. Estate of Bartelson, 2019
ND 107, ¶ 13, 925 N.W.2d 416.

[¶14] The district court denied Alber’s motion for injunctive relief, stating
“[t]he matter at issue has been previously litigated, the defendant has filed two
appeals regarding the prior Court Orders and the North Dakota Supreme
Court has affirmed the Orders of the District Court.” The court also denied
Alber’s motion for reconsideration.

[¶15] Alber claims he is in compliance with the 2003 judgment and 2013
contempt order. Alber raised this argument in his earlier appeals. See Alber,
2018 ND 267, ¶ 8, 920 N.W.2d 739 (stating principles of res judicata barred
Alber’s compliance argument because it was raised in his appeal of the 2013
contempt order). As noted, our review here is limited to the district court’s


                                        3
denials of Alber’s motion for injunctive relief and his motion for
reconsideration, and res judicata precludes review of the court’s earlier orders.

[¶16] As it relates to the denial of his motion for injunctive relief, Alber’s brief
fails to demonstrate that any of the injunctive relief factors weigh in his favor.
He has not shown a substantial probability of succeeding on the merits, proof
of irreparable injury, harm to other interested parties, and how the public
interest would be benefited by the granting of injunctive relief. See State v.
Noack, 2007 ND 82, ¶ 8, 732 N.W.2d 389 (stating this Court “will not consider
an argument that is not adequately articulated, supported, and briefed”). We
conclude the district court did not abuse its discretion in denying Alber’s
motion for injunctive relief and motion for reconsideration.

                                        III

[¶17] Alber’s remaining arguments are not necessary to our decision or are
without merit. The orders are affirmed.

[¶18] Jon J. Jensen
      Daniel J. Crothers
      Lisa Fair McEvers
      Jerod E. Tufte
      Gerald W. VandeWalle, C.J.




                                         4